ACCEPTED
                                                                                                     04-14-00354-CV
                                                                                          FOURTH COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
                                                                                                1/4/2015 12:31:22 PM
                                                                                                       KEITH HOTTLE
                                                                                                              CLERK

                                      NO. 04-14-00354-CV

                                THE COURT OF APPEALS              FILED IN
                          FOR THE FOURTH DISTRICT OF TEXAS 4th COURT OF APPEALS
                                                            SAN ANTONIO, TEXAS
                                   AT SAN ANTONIO
                                                           01/4/2015 12:31:22 PM
                                                               KEITH E. HOTTLE
                                                                    Clerk
____________________________________________________________________________

     LUZ CHAVEZ, INDIVIDUALLY, AND AS REPRESENTATIVE OF THE ESTATES OF
     RUDOLPH CHAVEZ, SR. (DECEASED) and RUDOLPH CHAVEZ, JR. (DECEASED),
           AND AS NEXT FRIEND OF JOEL CHAVEZ, A MINOR; DARLENE CHAVEZ;
                          ALLEN CHAVEZ; and CELIA CHAVEZ,
                                       APPELLANTS,
                                               V.
           KANSAS CITY SOUTHERN RAILWAY COMPANY and JOSE JUAREZ,
                                         APPELLEES.
             _________________________________________________________
               Appeal from the 406th Judicial District Court, Webb County, Texas
                         Honorable Oscar J. Hale, Jr., Judge Presiding
     _________________________________________________________________________

            APPELLANTS’ MOTION TO EXTEND TIME FOR FILING
                         APPELLANTS’ REPLY BRIEF
_________________________________________________________________________

        Pursuant to Texas Rules of Appellate Procedure 10.5 and 38.6 (c), Appellants

respectfully request a two week extension of time in which to file their Reply Brief, as follows:


1.      The date on which Appellants’ Reply Brief is currently due is January 5, 2015.

2.      Appellants hereby request a two week extension of time on which to file their reply

        brief.

3.      An extension of time is needed due to conflicting and concurrent deadlines in the

        prosecution of other cases, which include a hearing on a motion for summary judgment

        on January 5, 2015, and a final hearing on January 7, 2015, and travel to be with family

        on Christmas and New Year’s Day.

                                                                                                    1
4.      No previous extensions have been requested, or granted, with respect to the date of

        filing of Appellants’ Reply Brief.



        WHEREFORE, Appellants respectfully request a two week extension of time in which to

file their reply brief.


                                                 Respectfully submitted,

                                                  /s/ Mark Alvarado
                                             By: ___________________________
                                                  Mark Alvarado
                                                  State Bar No. 01126520
                                                  Law Office of Mark Alvarado
                                                  9600 Escarpment Blvd., Suite 745
                                                  Austin, Texas 78749
                                                  Telephone: (512) 287-9469
                                                  Facsimile: 512-582-8651
                                                  alvarado_mark@hotmail.com
                                                  ATTORNEY FOR APPELLANTS




                                                                                         2
                            CERTIFICATE OF CONFERENCE

       Counsel for Appellants attempted to confer with counsel for Appellees before filing the

last Motion, but was unable to reach him.

                                                           /s/ Mark Alvarado
                                                     By: ___________________________
                                                           Mark Alvarado




                                                                                            3
                                CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing document was served on all

parties through their respective attorneys of record, in accordance with the Texas Rules of Civil

Procedure, via efile.texcourts.gov electronic mail, and/or facsimile, on this the 5th day of

January, 2015, as follows:


Merritt Clements                                  Donato D. Ramos, Sr.
Strasburger                                       Law Offices of Donato D. Ramos
2301 Broadway St.,                                P. O. Box 452009
San Antonio, Texas 75215                          Laredo, Texas 78045-2009
Phone (210) 250-6005                              Phone (956) 722-9909
Fax (210) 258-2717                                Fax (956) 727-5884
merrit.clements@strasburger.com
Attorneys for Defendants Kansas City Southern Railway and Jose Juarez

Lynn Watson
Rosenthal & Watson, P.C.
6601 Vaught Ranch Road, Suite 200
Austin, Texas 78730-2309
lwatson@rosenthalwatson.com
Attorney for Intervenor Rosenthal & Watson, PC

Matthew Wagner
Bartlett & Schober, P.C.
1611 Nueces Street
Austin, Texas 78701
512-474-7678
512-597-3510 Fax
mwagner@bartlettschober.com
Attorney for Mr. Ron Satija
Trustee for Estate of Rosenthal & Watson, PC

                                                                   /s/ Mark Alvarado
                                                                    ______________________
                                                                   Mark Alvarado


                                                                                               4